[Cite as Schaffer v. Huntington Natl. Bank, 2015-Ohio-207.]


STATE OF OHIO                    )                            IN THE COURT OF APPEALS
                                 )ss:                         NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

BRYCE SCHAFFER                                                C.A. No.   14CA010574

        Appellant

        v.                                                    APPEAL FROM JUDGMENT
                                                              ENTERED IN THE
HUNTINGTON NATIONAL BANK                                      COURT OF COMMON PLEAS
                                                              COUNTY OF LORAIN, OHIO
        Appellee                                              CASE No.   13CV181571

                                 DECISION AND JOURNAL ENTRY

Dated: January 26, 2015



        CARR, Judge.

        {¶1}    Appellant Bryce Schaffer appeals the judgment of the Lorain County Court of

Common Pleas that granted summary judgment in favor of appellee Huntington National Bank.

This Court reverses and remands.

                                                     I.

        {¶2}    After his checking account with Huntington became overdrawn in excess of

$1000.00, and he was unable to resolve the matter to his satisfaction through discussions with the

bank, Mr. Schaffer filed suit against Huntington in which he purported to allege state common

law claims for defamation, breach of contract, harassment, and extortion.1 Huntington filed an

answer and a counterclaim for action on an account, seeking damages in the amount of the

overdraft plus overdraft fees. The bank subsequently filed a motion for summary judgment on




        1
          This Court does not here address the viability of or merits of any of the claims set forth
in the original complaint.
                                                 2


both Mr. Schaffer’s claims and its counterclaim. Two days later, Mr. Schaffer filed a motion for

leave to file an amended complaint. The trial court granted leave, and Mr. Schaffer timely filed

his amended complaint ten days later.

       {¶3}    Mr. Schaffer’s amended complaint alleged claims for attempted extortion, breach

of contract,   harassment, violation of consent, defamation, breach of confidence, abuse of

process, fraud, tortious interference, negligence, violation of R.C. 1127.09 (regarding false or

misleading statements regarding the financial condition of the bank), as well as numerous

violations of various provisions of federal law including the Check Clearing for the 21st Century

Act, and Titles 12 (Banks and Banking) and 31 (Money and Finance; Treasury) of the Code of

Federal Regulations. Huntington filed an answer to the amended complaint, but it did not file a

modified motion for summary judgment. The trial court granted summary judgment in favor of

the bank on both its counterclaim and Mr. Schaffer’s claims without any analysis. Mr. Schaffer

timely appealed, raising one assignment of error for review.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE ERROR IN REGARD IS CLEAR AND EVIDENT; JUDGMENT WAS
       CONTRARY TO LAW PER THE UNITED STATES CODE AND CODE OF
       FEDERAL REGULATIONS.

       {¶4}    In his sole assignment of error, and relying upon federal law, Mr. Schaffer

challenges the trial court’s entry of summary judgment on the basis that it is contrary to law.

Because there was no motion for summary judgment pending with regard to the amended

complaint, the trial court’s ruling must be reversed.

       {¶5}    The filing of an amended complaint supplants the original or any prior complaint.

See Harris v. Wilkinson, 10th Dist. Franklin No. 05AP-442, 2005-Ohio-6104, ¶ 2. See also
                                                3


Nationwide Mut. Ins. Co. v. Galman, 7th Dist. Mahoning No. 03 MA 202, 2004-Ohio-7206, ¶

44, citing Sterner v. Sterner, 85 Ohio App. 3d 513, 519 (4th Dist.1993) (“An amended pleading

substitutes for or replaces the original pleading.”), citing 4 Harper, Anderson’s Ohio Civil

Practice (1987) 528, Section 156.04.

       {¶6}    In this case, Mr. Schaffer obtained leave of court to file his amended complaint

which superseded his original complaint. Although Huntington previously filed a motion for

summary judgment, it did not renew or refile its motion for summary judgment relevant to the

amended complaint. Unlike the original complaint, the amended complaint alleged numerous

violations by the bank of various federal laws, which allegations were absent from the original

complaint.

       {¶7}    The trial court granted summary judgment in favor of Huntington without any

analysis based on its review of the “pleadings, evidence submitted and the relevant case law.”

As the only pending complaint was Mr. Schaffer’s amended complaint, filed with leave of court,

the trial court necessarily granted summary judgment in favor of Huntington on Mr. Schaffer’s

claims alleged in the amended complaint. As there was no motion for summary judgment

pending as to the claims alleged in the amended complaint, the trial court effectively sua sponte

entered summary judgment in the bank’s favor.

       {¶8}    Civ.R. 56(C) states, in relevant part: “A summary judgment shall not be rendered

unless it appears from the evidence or stipulation, and only from the evidence or stipulation, that

reasonable minds can come to but one conclusion and that conclusion is adverse to the party

against whom the motion for summary judgment is made * * *.” The Ohio Supreme Court has

recognized that Civ.R. 56(C) must be read to mean that “a party who has not moved for

summary judgment is not entitled to such an order * * *.” Marshall v. Aaron, 15 Ohio St. 3d 48,
                                                4


50-51 (1984). See also Gibbs v. Ohio Adult Parole Auth., 4th Dist. Ross No. 01CA2622, 2002-

Ohio-2311, ¶ 11 (“[T]here is no authority for the sua sponte entry of summary judgment in the

absence of a pending motion[.]”). As Huntington’s purported motion for summary judgment

was filed prior to Mr. Schaffer’s filing of his amended complaint in which he raised multiple

novel claims, there was no motion for summary judgment pending for the trial court’s

consideration. Accordingly, the trial court erred in granting summary judgment in favor of

Huntington in the absence of any such pending motion.

       {¶9}    Moreover, in that the amended complaint was premised on federal banking

statutes, this Court here takes no position regarding whether the trial court has jurisdiction to

consider those claims. We merely address the propriety of the trial court’s award of summary

judgment to Huntington and conclude that, in the absence of a motion for summary judgment in

regard to Mr. Schaffer’s pending claims, the trial court prematurely ruled in error.         Mr.

Schaffer’s assignment of error is sustained.

                                               III.

       {¶10} Mr. Schaffer’s assignment of error is sustained. This judgment of the Lorain

County Court of Common Pleas is reversed and the cause remanded for further proceedings

consistent with this opinion.

                                                                             Judgment reversed,
                                                                            and cause remanded.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     DONNA J. CARR
                                                     FOR THE COURT



BELFANCE, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

BRYCE SCHAFFER, pro se, Appellant.

STEPHAN M. BALES, Attorney at Law, for Appellee.